Order vacating notice of examination of defendant Kaufman reversed on the law and -the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs; examination to proceed on five days’ notice. Kaufman was not acting in this transaction as an attorney, but as an agent, and in the entire transaction there was nothing that would urge a court to seal his lips. His examination is not sought in his capacity as agent; it is sought because of the fact that he is a party defendant in the action and as such is amenable to examination. Furthermore, he does not object to bis being examined. Order dated January 12, 1934, and order dated February 14, 1934, changing the phraseology of items 6 and 7 of the notice of examination of defendant Hoffman and modifying the notice by eliminating items 8, 11 and 12 thereof, modified by changing the phraseology of item 7 only and by eHminating item 11 only. As so modified the orders are affirmed, without *699costs; the examination to proceed on five days’ notice. No opinion. Appeal from order denying motion for reargument dismissed. Lazansky, P. J., Young, Hagarty, Scudder and Davis, JJ., concur.